DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    84
    341
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 09/29/2020, 11/23/2020 and 02/17/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group III corresponding to claim 12, for prosecution on the merits, in the reply filed on 09/15/2021 is acknowledged. 
In addition, the examiner also acknowledges applicants election of formula X, which is A’-CO-B, wherein 

    PNG
    media_image2.png
    238
    511
    media_image2.png
    Greyscale
.
Claims 1-11 and 16-19 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claim 12 is examined on merits in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (Peptides, 2014, 57, 118-12) in view of Barrack et al (US 2012/0178676 A1).
 Kubo et al teach N-terminal PEGylated adrenomedullin, which shows enhanced biological properties, such as prolonged plasma half-life in comparison with native adrenomedullin peptide [see abstract].
Kubo et al silent on applicants elected A’ group or branched PEG in their disclosure. This can be cured by Barrack et al. 
Barrack et al teach the modified forms of C-peptide comprise PEGylated C-peptide derivatives, see below, comprising at least one PEG group attached to the N-terminus, which exhibit superior pharmacokinetic and biological activity in vivo:

    PNG
    media_image3.png
    103
    344
    media_image3.png
    Greyscale
, where the linker is -CO- and the linker is attached to N-terminus of C-peptide [see claim 14], which reads applicants elected species, other than peptide portion. 
Barrack et al further teach that the branched chain PEGylated C-peptide provides for significantly improved PK properties compared to the unbranched PEGylated C-peptide, or compared to unmodified C-peptide. The 40 kDa branched chain PEGylated C-peptide provides for significantly improved PK properties compared to the 20 kDa linear chain PEGylated C-peptide, or comparison to unmodified C-peptide, and the 40 kDa branched chain PEGylated demonstrated no significant adverse side effects at the doses tested.[see 0607, 0614, Fig. 6 and 7, and Examples 1 and 3].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants adrenomediullin conjugated to PEG, advantages of branched PEG over the liner PEG, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed conjugate with a reasonable expectation of success. 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658